ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) a recommendation that MARC Z. PALFY of FREEHOLD, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from the practice of law since October 26, 2012, be suspended from the practice of law and compelled to pay a monetary sanction to the Disciplinary Oversight Committee for failure to comply with the determinations of the District IX Fee Arbitration Committee in Docket Nos. IX-2012-0035F and IX-2012-74F, and good cause appearing;
It is ORDERED that MARC Z. PALFY be temporarily suspended from the practice of law, effective July 26, 2013, and until respondent complies with the determination of the District IX Fee Arbitration Committee in Docket No. IX-2012-0035F and IX-2012-74F and pays a sanction of $250 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to the Court that respondent has satisfied all obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the file date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that MARC E. PALFY remain suspended from the practice of law pursuant to the Order of the Court filed this day in M-1390-12 (072735) and the Orders filed September 27, 2012, and until the further Order of the Court; and it is further
*111ORDERED that respondent be continue to be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State.